Citation Nr: 1627647	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  05-00 317A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability (claimed as degenerative disc disease (DDD) of the lumbar spine with post-acute herniated nucleus pulposes at L4-L5).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1977 to October 1981 and January 1982 to September 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for a low back disability.  

In May 2006, a Board hearing was held before the undersigned.  A transcript is associated with the claims file.  

In November 2006, July 2008, October 2010, May 2012, July 2013, and February 2015 the Board remanded the Veteran's appeal.


FINDINGS OF FACT

The Veteran's current lumbar spine disability is not the result of a disease or injury in active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability (claimed as degenerative disc disease (DDD) of the lumbar spine with post-acute herniated nucleus pulposes at L4-L5), have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

VA met the notice requirements by way of June 2003 and April 2006, letters that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also informed him of disability rating and effective date criteria.  The timing deficiency with regard to the 2006 letter was cured by re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1332-4 (Fed. Cir. 2006).  
.
The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements, and those of his peers, in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remain outstanding.

Many of the Board's previous remands were for legally required efforts to obtain records of reported treatment that took place at Lackland Air Force Base, including records of treatment that were reportedly provided to the Veteran as a dependent of his spouse.  Repeated searches were unsuccessful and it is reasonably certain that further efforts would be futile.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that VA, including Board, personnel who conduct hearings fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2006, hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Thereafter the case was repeatedly remanded to obtain evidence suggested by the hearing testimony.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

The Board notes that the case was remanded in November 2006.  The Board's remand directed that treatment records from the Lackland Air Force Base be obtained for the period from 1989 to 1995.  A request was made for active duty records was made, and no records were found.  A SSOC was issued in April 2008. 

The July 2008 remand directed that a request be made for records from the Lackland Air Force Base for the dependent spouse records for the period from 1992 to 1995, and addendum opinion be provided to the November 2004 examination.  A request for records was made, and an examination was conducted in April 2010.  A negative response was received with regard to the requested records, and a SSOC was issued in May 2010.

The October 2010, remand sought records from the Lackland Air Force Base, for the period 1992-1995 for the Veteran as a dependent spouse be made.  A request for records was made.  The Veteran responded that he did not have in his possession any records from the Lakeland Air Force base.  The Department of the Air Force reported there were no records pertaining to the Veteran, as did the National Personnel Records Center.  A SSOC was issued in March 2012.  

The Board's May 2012 instructions were that a request be made for records from the Lackland Air Force Base, to the appropriate repositories, specifying that the Veteran was a dependent spouse.  A request was made and the AMC issued a Formal Finding of Unavailability determining that there are no available records were available from the Lackland Air Force Base, Wilfred Hall Medical Center.  An addendum to the April 2010 examination was rendered in September 2013.  A SSOC was issued in April 2013.  

The July 2013, remand directed that a request be made for dependent treatment records from the Lackland AFB.  A negative reply from the National Personnel Records Center was received in November 2013.  A SSOC was issued in November 2013. 

The Board remanded the case in February 2015, to obtain an addendum to the April 2010 examination or new examination to obtain needed opinions.  The Veteran was afforded a VA examination in July 2015.  

The Veteran underwent VA examinations in November 2004, April 2010, and July 2015, and an addendum opinion was provided in September 2013.  These examinations and opinion are cumulatively adequate in so far as they provided all necessary opinions, considered accurate histories and were definitive.  Nieves-Rodriguez v. Nicholson, 22 Vet App 295 (2008).  

Accordingly, the requirements of the remands were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. There is no indication of additional assistance that would be reasonably likely to substantiate the claim.

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Facts and Analysis

The Veteran's service treatment records reveal that at the time of entry into service in June 1977, he reported involvement in a car wreck in 1976, and injury to his back that had resolved.  While in service, he had various episodes of back care.  In October 1978 he strained his low back and was treated with aspirin.  

In January 1980 he reported myalgia, and in April 1980 he had a cervical dorsal strain.  The Veteran was in a motor vehicle accident in November 1987 with the Veteran seeking treatment for his neck.  X-rays were taken that were normal, and the Veteran was diagnosed with a muscle spasm and treated with moist heat, muscle relaxants, and non-steroidal anti-inflammatories.  In January 1988 he reported back pain and X-rays revealed no abnormalities.  On separation examination, there were no abnormalities noted.  

The first contemporaneous mention of back pain post-service was in December 1999.  In March 2000 the Veteran sought treatment at the San Antonio Orthopaedic Group.  He was working as a courier, and reported sustaining an on the job lifting injury.  He was picking up cans of approximately 80 pounds when he felt immediate pain.  Following examination, he was found to have a lumbar herniated nucleus pulposus.  
In June 2000, the Veteran underwent a lumbar discography at L4-L5 and L5-S1.  In September 2000 he underwent a posterior lumbar interbody fusion.  He underwent extensive rehabilitation with Alamo Healthcare.  

In November 2004 the Veteran underwent a VA examination.  The history of on-the-job lifting injury was again noted.  The examiner referenced the episode of care prior to service in 1976; and that there had been no residual evidence on entry physical examination.  Episodes of care during service were described as acute and transient in nature without significant objective findings, and with negative X-rays.  

The injury in 1987 was noted to be to the neck and not to the back, and had resolved.  The last episode of care during service was following an acute contusion.  X-rays taken at that time showed no significant abnormality of the lumbar spine.  At the examination, the Veteran reported that he had continued to experience constant back pain in the years between 1988, when he left service and 1999, when he had the on-the-job injury.

The examiner noted, however, that no abnormality was found on the Veteran's separation examination.  The examiner concluded there was no evidence of chronicity documented in the case file.  There was no record of any evaluation or treatment between his separation from service in 1988 and the acute episodes in 1999, more than 11 years later.  The examiner concluded that there is no evidence to suggest or support a causal relationship between the Veteran's current back condition and the episodes of care for which he was treated in service.   

At his hearing in May 2006, the Veteran reported that he had received treatment at Lakland Air Force base for back complaints on at least a couple of occasions in the 1990's prior to his on-the-job injury.

In a June 2006 statement Dr. K., reported that he had reviewed records back to 1980 and "his injuries occurred while he was in active duty service."  He opined that the Veteran's injuries during service "could be a contributing factor" to his current lumbar spine condition.  

An August 2008 VA treatment record shows the Veteran was seen for complaints of lumbar discomfort, and diagnosed as having muscle spasms and lumbago.  

The Veteran was afforded another VA examination in April 2010.  The pre-service motor vehicle accident was noted.  The Veteran reported the motor vehicle accident during service in 1987; however his discharge examination indicated a normal examination of the back.  X-rays taken during service were normal.  The examiner reviewed the note from Dr. K., indicating he reviewed the medical records and that his injuries occurred while the Veteran was on active duty.  The VA examiner highlighted the fact that Dr. K., made no reference to the Veterans claims file, or if there was only a review of Dr. K's records in the management of the Veteran.  The examiner also noted the Veteran's report that he had done well until on-the-job injury.

The Veteran reported injuring his back on the job, and he required an operation to treat his resultant injuries.  The Veteran was diagnosed with herniated nucleus pulposus lumbosacral spine status post-surgical repair secondary to an on the job injury with residuals.  

The examiner concluded that it was less likely than not that the Veteran's current back condition was related to his military service.  The rationale was that the Veteran had no significant findings of back trouble on his exit physical examination, and his history clearly indicated that he had a significant injury in the course of his employment, that was not related to his military service.  

In September 2013 an addendum opinion was rendered.  The examiner noted that the Veteran had an X-ray of the lumbar spine during service which was normal, and at discharge, he had a normal physical examination of his back.  The examiner concluded that the Veteran's current back condition is a result of the on-the-job injury.  

In September 2013, statements in support of the Veteran's claim were received from T.C.B., and G.T.  T.C.B. who reported that the Veteran had back issues during service, and suffered from chronic pain.  G.T., submitted a statement attesting that the Veteran had chronic back pain.  In a March 2012 statement, the Veteran reported injuring his back as a result of lifting and handling large and bulky items during service.   

Treatment records from Alexandria VAMC reveal a history of treatment for back pain.   

In June 2015 the Veteran underwent a VA examination.  The Veteran reported injuring his back during service while pulling a fuel hose, and later when he was in a motor vehicle accident.   He also reported that following discharge he sustained a low back injury while working at Federal Express.  Following the on-the-job injury the Veteran underwent a spinal fusion.  The Veteran had decreased range of motion and utilized a brace on a constant basis.  

The examiner concluded that the lumbar spine disability was less likely than not incurred in or caused by an in-service injury, event or illness.  The rationale was that there was no documentation of a low back condition in the service treatment records that correlate with the low back condition described in the statements in support of the claim for service connection.  Back pain is noted on the Report of Medical History completed by the Veteran in June 1988.  The report of medical examination in June 1988 showed a normal spine exam, X-rays of the lumbar spine were normal.  There was no radiographic documentation of degenerative disease of the lumbar spine at the time of release from military service.  

The examiner noted that there was no documentation of an ongoing lumbar spine disability in the year following discharge.  X-rays of the lumbar spine in 1996, more than 5 years following discharge, were normal.  In 1999, the Veteran sustained a work related injury to his low back that subsequently required surgical treatment.  A nexus between the in-service low back condition and his current low back condition cannot be established due to normal radiographs during service, and more than 5 years following discharge, due to the length of time between the 2 conditions and due to the documented history of a work related low back injury requiring surgery.  The examiner noted the Veteran's contentions regarding his back symptoms and treatment in the 1990's were considered, as well as the September 2013 buddy statements.  


Analysis

The record, as just discussed leaves no doubt that the Veteran has a current back disability and that he experienced injuries in service.  The remaining question is whether there is a link between the current disability and the in-service injury.

The evidence supporting a nexus to service includes Dr. K's opinion that in-service injuries "could" be a contributing factor to the current disability; but this opinion is of limited probative value, because it is equivocal and supported by little explanation.  Cf. Nieves-Rodriguez.  It is also unclear what history or records were reviewed.

The Veteran has also provided competent statements that support a nexus to service.  This includes his testimony that he received treatment between the time he left service and the on-the-job injury and his report to the 2004 examiner that he experienced constant back pain in the years between his departure from service and the on-the-job injuries.  The report of medical history at service separation includes a history of recurrent back pain since the auto accident prior to service.

The Veteran's testimony and 2004 statement; are not, consistent with the contemporaneous record and other statements he made to other examiners.  First, while a history of ongoing back symptoms was reported; examiners at the time added "NCNS" or no complaints no sequalae to the reports.  On the examination for separation from service or in the record during the months preceding service separation.  The Veteran also did not report pre-existing ongoing symptomatology when initially seen for treatment following the on-the-job injury; and he told the 2010 examiner that he had done well between his service discharge and the on-the-job injury.  Because of these contradictions, the Veteran's statements in support of a nexus lack credibility.  This is not to impugn the Veteran, because his recollections were made many years after the events in question and it is to be expected that memories could vary over the years.  .
The lay statement submitted by the Veteran serve only to confirm that there was symptomatology in-service and that there is symptomatology now.  They do not serve to show a nexus between the current disability and service.

The November 2004, April 2010, September 2013, and June 2015 examination reports are highly probative because together they include definitive opinions; supportive rationales, and consideration of an accurate history, including the Veteran's reports.

As the most probative evidence is against a nexus to service, the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar spine disability (claimed as degenerative disc disease (DDD) of the lumbar spine with post-acute herniated nucleus pulposes at L4-L5) is not warranted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


